Citation Nr: 0735196	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-41 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to June 1958.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO); the decision 
granted service connection for bilateral hearing loss, 
assigned a 0 percent rating.


FINDINGS OF FACT

1.  Currently, audiometric testing shows an average 66 
decibel loss, with a speech recognition score of 80 percent, 
in the right ear (level IV); and, for the left ear, an 
average 46 decibel loss with a speech recognition score of 88 
percent (level II).

2.  At no time has the veteran's hearing loss been shown to 
produce an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular scheduler standards.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.85, 4.86 (2007), Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In March 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim for 
service connection for bilateral hearing loss and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letter informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

Here, the claim for increased rating on appeal is a 
downstream issue from the veteran's claims for entitlement to 
service connection.  The veteran filed a claim for 
entitlement to service connection for bilateral hearing loss 
in October 2002.  See 38 C.F.R. §§ 3.1, 3.155 (2007).  The RO 
issued a VCAA letter in March 2003 informing the veteran of 
what the evidence must show to substantiate a claim for 
service connection.  The RO granted service connection and 
assigned a rating for bilateral hearing loss in August 2003, 
and the veteran has appealed the initial rating assigned by 
the RO.  This is considered a "downstream" issue, as the 
veteran has raised a new issue (increased rating), following 
the grant of the benefits sought (service connection).

In this type of circumstance, when the claimant has received 
a VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for an increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a SOC if the 
disagreement is not resolved. Id.  The RO issued a SOC in 
December 2005, wherein it provided the veteran with the 
necessary criteria to obtain a higher rating for hearing 
loss.  Thus, the veteran was informed that the evidence 
needed to substantiate an evaluation in excess of 0 percent.  
Therefore, VA has met its duty to notify the veteran in 
connection with his claim for an increased rating. 
 Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 500-01 
(2006) (Court found that VA had fulfilled its duty to notify 
when RO, following the submission of notice of disagreement 
regarding effective date assigned for service connection 
claim, issued a SOC that addressed what was necessary to 
achieve an earlier effective date for the service-connected 
disability).

Moreover, the claimant has not alleged or demonstrated any 
error in sufficiency or timing of the VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

It appears that obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran underwent a VA audiological evaluation in June 
2003 at which pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
95
105
LEFT
20
35
50
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 in the left ear.  The pure 
tone thresholds average to 66 for the right ear and 46 for 
the left ear.  The veteran reported hearing loss that began 
during military service and had gradually gotten worse.  
Situations in which the veteran reported difficulty with his 
hearing included listening to the television and social 
gatherings.  

At a February 2004 VA outpatient consultation the veteran's 
audiological assessment results were found to be comparable 
to the June 2003 evaluation.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symtomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2007).  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of appropriateness of "staged" rating is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using pure tone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are when each of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz is 55 decibels or 
more, or when the pure tone threshold is 30 decibels or less 
at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. 
§ 4.86 (2007).

The results of the June 2003 audiogram show an average pure 
tone threshold of 66 decibels in the right ear with speech 
discrimination ability of 80 percent and 46 decibels in the 
left ear with speech discrimination ability of 88 percent.  
Table VI indicates numeric designation of IV for the right 
ear and II for the left.  The point of intersection on Table 
VII reflects that the level of hearing loss is consistent 
with a noncompensable evaluation.  Exceptional patterns of 
hearing impairment were not indicated.

The Board has considered the veteran's assertions that his 
February 2004 outpatient examination was not sufficient for 
compensation purposes.  In assessing the evidence, the Board 
observes that the February 2004 outpatient examination does 
not contain the necessary clinical findings to assess the 
severity of the veteran's bilateral hearing loss.  In this 
regard, VA regulations require that an examination for 
hearing impairment be conducted by a state-licensed 
audiologist and must included a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Further, examinations are to be conducted without the 
use of hearing aids.  38 C.F.R. § 4.85.  The February 2004 
testing was for the purpose of evaluation for hearing aids 
and not for disability compensation purposes.  It did not 
include controlled speech discrimination using the Maryland 
CNC test.  Therefore the test results cannot be used in 
deciding the veteran's claim for a higher evaluation for 
bilateral hearing loss.
 
While his contentions are correct, the June 2003 examination 
is adequate for compensation purposes and the veteran has not 
alleged that his hearing loss has worsened since that time.  
The Board is not required to remand an appealed claim solely 
because of the passage of time since an otherwise adequate 
examination report was prepared except to the extent that the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the 
examination. VAOPGCPREC 11-95 (April 7, 1995).

The fact that the veteran's hearing acuity is less than 
optimal does not by itself establish entitlement to a higher 
disability rating.  To the contrary, it is clear from the 
Rating Schedule that a higher rating can be awarded only when 
loss of hearing has reached a specified measurable level.  
That level of disability has not been demonstrated in the 
present case.  Therefore, the current level of disability 
shown is encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  Moreover, at no time since the 
veteran filed his claim in October 2002 has the medical 
evidence supported the assignment of an evaluation in excess 
of 0 percent; therefore, there is no basis for the assignment 
of a "staged" rating under the Fenderson case.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedule standards.  The Board finds that such 
circumstances warranting referral of the case to the Director 
of the Compensation and Pension Service or the Under 
Secretary for Benefits do not exist in the present case.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b)


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


